Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 11/26/2020. Claims 1-16 are currently pending.
Priority
Current application, US Application No. 17105616, filed 11/26/2020 claims foreign priority to 201911261469.X , filed 12/10/2019.
Examiner acknowledges that the certified copy of foreign priority copy has been received. However, the certified English translation copy of the original foreign document, which is not written in English, has not been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Specification
	The disclosure is objected to because of the following informalities: In par. 0003, the phrase “has a significant t advantage in the field” should be replaced with “has a significant advantage in the field” or with an appropriate phrase by deleting the obvious unintended character “t”. In par. 0004, the phrase “and to to address” should be replaced with “and to address” or with an appropriate phrase by deleting the obvious unintended word “to”.
	For the amended specification filed 03/12/2021, the paragraph number “[0001]”, “[0002]” and “[0003]” should be replaced with “[0023]”, “[0024]” and “[0048]” respectively, to match with the original specification filed 11/26/2020.
	Appropriate correction is required.
	
Drawings
	The drawings are objected to because of the following informalities: In Fig. 1, the description text in step S4 box is a repeated copy of step S3 and should be replaced with the same description shown in the original specification [pg. 8 line 16-17 of 0028].
	For Figs. 4A-4C and 5A-5C, it is not clear what are the differences among version A, B and C. Examiner is not sure whether differences are from repeating the simulation using a same data set or from different sets for each version. Please clarify the differences.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 1 is objected to because of the following informalities:  As per claim 1, the limitation “calculating a winding parameter thereof” should be replaced with “calculating a winding parameter of the transformer” or with an appropriate phrase for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A transformer failure identification and location diagnosis method based on multi-stage transfer learning, comprising: (1.A)
1) establishing a finite element model according to a structure and a material property of a transformer to be tested and simulating and calculating a winding parameter thereof; (1.B)
2) performing a sweep frequency response test on the transformer to be tested and simulating different failure situations of the transformer; wherein a plurality of taps are selected to act as detection points of the sweep frequency response test if the taps are present and obtaining detection data sets comprising information of the detection points, and history detection data of the transformer to be tested is added to the detection data sets if the history detection data is provided; (1.C)
3) building a winding equivalent circuit of the transformer, inputting the winding parameter obtained through calculating into the equivalent circuit, and performing programming to accomplish a sweep frequency response analysis of the equivalent circuit; (1.D)
4) setting up a loop in a program and simulating and obtaining a large number of simulation data sets for the detection points and failure situations in 2); (1.E)
5) constructing a convolutional neural network of multi-stage transfer learning, dividing each of the simulation data sets and the detection data sets into a training set and a validation set, and performing data enhancement on all data; (1.F)
6) performing initial network training on the simulation data sets by using a transfer learning method; (1.G)
7) keeping a one-stage trained network and accordingly performing multi-stage training on the detection data sets; and  (1.H)
8) diagnosing the transformer to be tested by using the trained network and finally fusing the detection data sets comprising the information of the detection points with a failure support matrix obtained through network diagnosis. (1.J)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.B), (1.D)-(1.F) and (1.J) are treated by the Examiner as belonging to a combination of Mental Processing grouping and  Mathematical Concept grouping as the limitations/steps involve human judgement, observation and evaluation, and show mathematical relationship among data sets and model, equivalent circuit, program, neural network  (See spec. 3D finite element model, showing geometrical representation [0042, Fig. 2], Resistance and self-inductance are calculated by using 1 disk in a 3D model. Mutual inductance and capacitance are calculated by using 2 disks. Earth capacity Cg is calculated … using an iron core and one disk of winding. 2nd-order mutual inductance is calculated by using 3 disks of winding [0029], equivalent circuit, N-order lumped parameter equivalent circuit, circuit parameters, resistance, capacitance, inductance, calculation [0044], Matlab [0045], mathematical tool used for programming to solve mathematical relationship among data sets, transfer learning [0012-0013], see mathematical notation and mathematical equations, test data sets … are fused with … matrix [0048], side note: model, equivalent circuit and neural network are abstract representation of an actual transformer or relationship among data sets associated with the transformer) and mathematical calculations between data sets and parameters while the highlighted limitation (1.G) are treated as belonging to the combination of Mathematical Concept grouping and Organizing Human Activities as the limitations involve mathematical relationship, formula and calculation (sweep frequency response, FRA, [0043], showing mathematical relationship among failure type, failure region, and detection data sets using mathematical label notation Hr; transfer learning [0012-0013], see mathematical notation and mathematical equations), and involve organizing human activities, i.e. performing a frequency response testing and training a neural network as the overall claimed concept being an economic principle. 
The highlighted limitations (1.C) and (1.H) are interpreted as belonging to a combination of Mental Process grouping and  Organizing Human Activity as the limitation involves human judgement, observation and evaluation, i.e. decision making such as  selecting taps and keeping a one-stage trained network,  and involves organizing human activities, i.e. performing SFR test or multi-stage training.
Viewed as a whole, the claim is directed to collecting and analyzing data (See similar case: Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). 
Constructing a convolutional neural network is merely using a generic computer to preform abstract math or mental steps
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A transformer failure identification and location diagnosis method based on multi-stage transfer learning” and “performing a sweep frequency response test on the transformer to be tested and simulating different failure situations of the transformer; obtaining detection data sets comprising information of the detection points, and history detection data of the transformer to be tested is added to the detection data sets if the history detection data is provided”;
In Claim 3: “adding a pad between different windings or between a winding and an iron core and simulating a winding pitch failure and a winding ground failure” and “connecting the taps to a resistor, a capacitor, or an inductor in parallel to simulate a failure if the taps are present”;
In Claim 10: “A computer storage media, storing a computer program executed by a processor”;
As per claim 1, the additional element in the preamble “A transformer failure identification and location diagnosis method based on multi-stage transfer learning” is not qualified for a meaningful limitation and it only generally link the use of the judicial exception to a general technological environment or field of use.  The limitations/steps “performing a sweep frequency response test on the transformer to be tested and simulating different failure situations of the transformer; obtaining detection data sets comprising information of the detection points, and history detection data of the transformer to be tested is added to the detection data sets if the history detection data is provided” represent a standard data collecting step in the art and they only add insignificant extra solution activities to the judicial exception.
As per claim 3, the limitations/steps “adding a pad between different windings or between a winding and an iron core and simulating a winding pitch failure and a winding ground failure” and “connecting the taps to a resistor, a capacitor, or an inductor in parallel to simulate a failure if the taps are present” indicate the integration of practical application to the judicial exception and the claim 3 is patent eligible.
As per claims 10-16, the limitation/element “A computer storage media, storing a computer program executed by a processor” represent a standard component of a general computer and it is not particular.
In conclusion, the above additional elements except claim 3, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Bai, Shao, Kim, Prameela and others. under the list of prior art of record)
	Claims 1-2 and 4-16, therefore, are not patent eligible.

Claims 10-16 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the limitation “a computer storage media, storing a computer program executed by a processor” is interpreted as signal per say (see MPEP 2106.03, Eligibility step 1: The Four categories of Statutory Subject Matter, II. Eligibility Step 1, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate).

Allowable Subject Matter
Claim 1 recites subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter: As per claim 1, the closest prior art of record, Bai (Bai J. and et al, “The transformer winding deformation based on finite element method and regular limit learning machine”, 2018 Eighth International Conference on Instrumentation & Measurement, Computer, Communication and Control (IMCCC)), hereinafter ‘Bai’, Shao (CN 110516757 A), hereinafter ‘Shao’, Kim (KR 101581018 B1), hereinafter ‘Kim’, Prameela (M. Prameela and et al, “Diagnosis and Identification of Transformer Winding Faults from Frequency Response Data by the Application of ANN Technique”, 2012 IEEE 10th International Conference on the Properties and Applications of Dielectric Materials, July 24-28, 2012, Bangalore, India), hereinafter ‘Prameela’ and Luo (Y. Luo and et al, “Recognition Technology of Winding Deformation Based on Principal Components of Transfer Function Characteristics and Artificial Neural Network, IEEE Transactions on Dielectrics and Electrical Insulation Vol. 24, No. 6; December 2017), hereinafter ‘Luo’, either singularly or in combination, fail to anticipate or render obvious limitations “diagnosing the transformer to be tested by using the trained network and finally fusing the detection data sets comprising the information of the detection points with a failure support matrix obtained through network diagnosis” in combination with other limitations.

Bai discloses use of finite element method for modeling transformer building winding equivalent circuit and apply frequency response method ‘FRA’ to detect transformer winding deformation through leaning machine technique, but is silent regarding the above recited would be allowable limitations.

Shao discloses use of transfer learning in diagnostic process of detecting fault in a transformer through deep belief neural network training, but is silent regarding the above would be allowable limitations.

Kim discloses a transformer state diagnostic technique using SFRA ‘Sweep Frequency Response Analysis and test tap approach, but is silent regarding the above would be allowable limitations.

Prameela discloses use of Sweep frequency Response Analyzer measurement on the modeled transformer windings for various … simulated faults and training neural network with the parameters obtained from the measurement for diagnosing and identifying the transformer winding faults from the Frequency Response Analysis data, but is silent regarding the above would be allowable limitations.

Luo discloses an identification method for winding deformation fault using neural network, but is silent regarding the above would be allowable limitations.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865